Clinton Kilcrease v. State



















IN THE

TENTH COURT OF APPEALS

                       



No. 10-02-241-CR



CLINTON KILCREASE,

Appellant

v.



THE STATE OF TEXAS,

Appellee

                                 



From the 77th District Court

Limestone County, Texas

Trial Court # 9678-A

        ­                                                                                                         

MEMORANDUM OPINION

       ­                                                                                                          

A jury convicted Clinton Kilcrease of aggravated sexual assault.  The court sentenced him to six years’ imprisonment.  Kilcrease appealed.

Kilcrease has now filed a motion to dismiss his appeal.  Rule of Appellate Procedure 42.2(a) provides:

At any time before the appellate court's decision, the appellate court may dismiss the appeal if the party that appealed withdraws its notice of appeal—by filing a written withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate copy to the trial court clerk.  An appellant must personally sign the written withdrawal.



Tex. R. App. P. 
42.2(a).

We have not issued a decision in this appeal.  Kilcrease personally signed the motion.  The Clerk of this Court has sent a duplicate copy to the trial court clerk.  
See id.
; 
McClain v. State
, 17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Kilcrease’s appeal is dismissed.



PER CURIAM



Before Chief Justice Davis,

Justice Vance, and

Justice Gray

Appeal dismissed

Opinion delivered and filed September 11, 2002

Do not publish



[CR25]